                   IN THE UNITED STATE DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division

JOHN DOE 2, by and through his father and
next friend, JOHN DOE 1,
             Plaintiffs,                    Civil Action No. 1:18-cv-00846
      v.                                    Judge Leonie M. Brinkema
THE FAIRFAX COUNTY SCHOOL BOARD,
             Defendant.

             PLAINTIFFS’ RESPONSE TO MOTION FOR SUMMARY JUDGMENT
                                 TABLE OF CONTENTS

Table of Authorities………………………………………………………………………………..iv
Index of Exhibits…………………………………………………………………………………..vi
I.     Issues presented……………………………………………………………………………1
II.    Introduction………………………………………………………………………………..1
III.   Relevant facts precluding summary judgment ……………………………………………...2
       A.   The girls’-basketball scandal rocked the Lake Braddock community, led to the
            removal of high-level staff members, and caused hypersensitivity
            and hypervigilance……………………………....…………………………………..3
       B.   Against this backdrop, three of Doe 2’s crew teammates made accusations against
            him, and the school administrators—without bothering to investigate—accepted the
            allegations as true despite Doe 2’s consistent denials of
            any intentional sexual misconduct or harassment.……………………………..……4
       C.   The administrator who collected the written statements from the accusers did
            not investigate their allegations.…………….………………………..……….……..5
       D.   The school district accepted the accusers’ accusations as true without
            investigating or taking any steps to test their credibility given the
            seriousness of their accusations.……………………………..………………….…..6
       E.   Hoppock lied to the superintendent’s hearing officers, who likewise accepted
            without question the accusers’ accusations, offering Doe 2 no opportunity to
            test their credibility. .……….……………………..…… .…………………….……9
       F.   The Board rubber stamps the hearing result even though it was based on a
            woefully inadequate investigation. .……………………………..…………………12
       G.   Doe 2 has suffered serious emotional damage....……………………………..……12
IV.    Law & argument……………….………………………………………………………….13
       A.   Summary-judgment standard...………..…………………………………………...13
       B.   The state-court appeal does not preclude Doe 2’s claims in this case……………...13
       C.   Disputed issues of material fact preclude summary-judgment under both the
            erroneous-outcome and selective-enforcement theories of Title IX (Count 1)…….13
            1.     Doe 2 presents evidence that a school district reeling from criticism
                   over the girls’-basketball scandal conducted a shoddy investigation that
                   found him responsible.…….……………………………………………....14
            2.     Doe 2 can likewise show that the school district was determined to
                   make an example out of him after being crucified in the press for
                   mishandling the girls’-basketball scandal…………………………………..16
       D.   The Board denied Doe 2 procedural and substantive due process under federal
            and state law (Counts 3 and 4).……………………………………..……………...16




                                            ii
           1.    The Board violated Doe 2’s procedural due-process rights by failing
                 to provide adequate notice, conducting a biased and incomplete
                 investigation, and denying him appropriate safeguards in the hearing
                 process (including the right to cross-examine his accusers).……………….17
           2.    The school violated John Doe 2’s substantive due-process rights by
                 imposing a draconian penalty for juvenile banter.…………………………21
      E.   Doe 2 was sanctioned for his protected speech in violation of the First
           and Fourteenth Amendments, and Virginia’s free speech clause (Counts 2 and
           5).….……….………………………………………………………………..……22
           1.    The Board engaged in First Amendment retaliation against Doe 2………...22
           2.    The SR&R is facially overbroad in that it purports to prohibit
                 protected speech. .………...……………………..…… .……………….…24
           3.    The Board’s policy is unconstitutional as applied………………………….24
V.    Statement of Disputed Material Facts, As Enumerated by
      Defendant…………………………..…………………………..…………………………25
VI.   Conclusion ………….……………………………..…….……………………………..…29




                                        iii
                                    TABLE OF AUTHORITIES

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986)……..………………………………………..…13
Bates v. Sponberg, 547 F.2d 325 (6th Cir. 1976)……...………………………………………………18
Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675 (1986)...……………………………………………23
Brown v. Bd. of Educ., 347 U.S. 483 (1954) . …………………………………………………….16, 17
Carlucci v. Han, No. 1:12CV451, 2013 WL 1948070 (E.D. Va. Apr. 17, 2013)…………………………….…14
Carlucci v. Han, No. 1:12CV451, 2013 WL 1966898 (E.D. Va. May 10, 2013)……………………………….14
City of Houston v. Hill, 482 U.S. 451 (1987) . …………………………………………………….…24
Cnty. of Sacramento v. Lewis, 523 U.S. 833 (1998)...…………………………………….……………21
Doe v. Allee, 30 Cal.App.5th 1036 (2019)……………………………………………………...……21
Doe v. Baum, 903 F.3d 575 (6th Cir. 2018) . …………………………………………….…………21
Doe v. Marymount Univ., 297 F. Supp. 3d 573 (E.D. Va. 2018)...……………………………………14
Doe v. Miami Univ., 882 F.3d 579 (6th Cir. 2018)………………………………………………...…14
Doe v. Rector & Visitors of George Mason Univ., 149 F. Supp. 3d 602 (E.D. Va. 2016)…………...……13
Doe v. Univ. of Mississippi, 2019 WL 238098 (S.D. Miss. Jan. 16, 2019) . ……………………………21
Doe v. Univ. of Southern California, 29 Cal.App.5th 1212 (2019)...……………………………………21
Doe v. Washington and Lee University, 2015 WL 4647996 (W.D. Va. 2015)...…………………………14
Eastern Auto Distributors v. Peugeot Motors of Am., Inc., 795 F.2d 329 (4th Cir.1986……………………………14
Goss v. Lopez, 419 U.S. 565 (1976)……….…………………………………………………16, 17, 20
Grannis v. Ordean, 234 U.S. 385 (1914)…………..…………………………………………………17
Hawkins. v. Freeman, 195 F.3d 732 (4th Cir. 1999).…………………………………………………21
Henson v. Honor Committee of Univ. of Va., 719 F.2d 69 (4th Cir. 1983)...……………………………17
Huggins v. Prince George’s Cnty., 683 F.3d 525 (4th Cir. 2012)...……………………………...………21
J.S. ex rel. Snyder v. Blue Mountain Sch. Dist., 650 F.3d 915 (3d Cir. 2011)……………………………23
Kerber v. Wayne Cnty. Employees Retirement Sys., 2019 WL 1354049 (E.D. Mich. Mar. 26, 2019………21
Killion v. Franklin Reg’l Sch. Dist., 136 F. Supp. 2d 446 (W.D. Pa. 2001).……………………………24
Klein v. Smith, 635 F. Supp. 1440 (D. Me. 1986)……………………………………………………24
Kowalski v. Berkeley Cnty. Schs., 652 F.3d 565 (4th Cir. 2011)..………………………………………23
Lyons P’ship, L.P. v. Morris Costumes, Inc., 243 F.3d 789 (4th Cir. 2001)………………………………3
Mathews v. Eldridge, 424 U.S. 319 (1976)……………………………………………………………17
M.B. by & through Brown v. McGee, 2017 WL 1364214 (E.D. Va. Mar. 24, 2017)……………………23
McDevitt & St. Co. v. Marriott Corp., 713 F. Supp. 906, 933 (E.D. Va. 1989)……………………………...….14
Morse v. Frederick, 551 U.S. 393 (2007)..……………………………………………………………23


                                               iv
Mullane v. Cent. Hanover Trust Co., 339 U.S. 306 (1950)..……………………………………………17
Norris v. Univ. of Colorado, Boulder, 2019 WL 764568 (D. Colo. Feb. 21, 2019)...……………………21
Powell v. Montana State Univ., 2018 WL 6728016 (D. Mont. Dec. 21, 2018)…………………………21
Projects Mgmt. Co. v. Dyncorp Int’l LLC, 734 F.3d 366 (4th Cir. 2013)……………………………………...….14
Richardson v. Town of Eastover, 922 F.2d 1152 (4th Cir. 1991)..………………………………………20
Rucker v. Harford Cnty., 946 F.2d 278 (4th Cir. 1991)...…………………………………………17, 22
Sansotta v. Town of Nags Head, 724 F.3d 533 (4th Cir. 2013)...………………………………………17
Saxe v. State Coll. Area Sch. Dist., 240 F.3d 200 (3d Cir. 2001)....……………………………………24
Shanley v. Ne. Indep. Sch. Dist., Bexar Cty., Tex., 462 F.2d 960 (5th Cir. 1972)…..……………………24
Snider Int’l Corp. v. Town of Forest Heights, 739 F.3d 140 (4th Cir. 2014)...……………………………21
Swatch, S.A. v. Beehive Wholesale, LLC, 888 F. Supp. 2d 738 (E.D. Va. 2012)...………………………3
Swatch AG v. Beehive Wholesale, LLC, 739 F.3d 150 (4th Cir. 2014)…..………………………………3
Tigrett v. Rector & Visitors of the Univ. of Va., 290 F.3d 620 (4th Cir. 2002)…….……………………18
Tinker v. Des Moines Indep. Community Sch. Dist., 393 U.S. 503 (1969)..………………………………23
Yusuf v. Vassar Coll., 35 F.3d 709 (2d Cir. 1994)...……………...…………….…………………14, 16




                                             v
                                       INDEX OF EXHIBITS

Ex. 1: Declaration of William Park (Apr. 18, 2019)
Ex. 2: Declaration of John Doe 1 (Apr. 17, 2019)
Ex. 3: Declaration of Jane Doe 1 (Apr. 12, 2019)
Ex. 4: Deposition of Karl Kerns (Dec. 12, 2018)
Ex. 5: Deposition of Laura Waterman (Dec. 12, 2018)
Ex. 6: Declaration of John Doe 2 (Apr. 17, 2019)
Ex. 7: Deposition of J.D. Anderson (Nov. 15, 2018)
Ex. 8: Composite exhibit of accusers’ handwritten statements (Student Statement Form, Student A
    (Feb. 9, 2018) (FCSB001683); Student Statement Form, Student B (Feb. 12, 2018)
    (FCSB001638–39); and Student State Form, Student C (Feb. 13, 2017) [sic] (FCSB001640)).
Ex. 9: Deposition of Nancy Rottenecker (Nov. 13, 2018)
Ex. 10: Deposition of Student B (Nov. 26, 2018)
Ex. 11: Deposition of Eileen Hoppock (Nov. 5, 2018)
Ex. 12: Deposition of Dana Scanlan (Board’s 30(b)(6) designee) (Dec. 20, 2018)
Ex. 13: Deposition of John Doe 2 (Dec. 15, 2018)
Ex. 14: Board’s Objection to Second Set of Production Requests
Ex. 15: Deposition of Student E (Dec. 13, 2018)
Ex. 16: Deposition of Nancy Kreloff (Nov. 15, 2018)
Ex. 17: Plaintiff’s Notice of 30(b)(6) Deposition of Defendant Board (Dec. 17, 2018)
Ex. 18: Doe 2’s Response to Board’s Request for Admissions (Oct. 24, 2018)
Ex. 19: Rottenecker notes (Feb. 15, 2018) (FCSB001693)




                                                   vi
I.     ISSUES PRESENTED

       Title IX erroneous outcome. To succeed on an erroneous-outcome claim, a plaintiff must
       show indicia of a flawed investigation, and a plausible link between the error and gender
       bias. After a sexual-harassment scandal in the girls’-basketball program, administrators failed
       to investigate the accusations against John Doe 2 by his female crew teammates—and lied
       about it during the disciplinary proceedings that found him responsible. Did the Board
       prove beyond factual dispute that he did all the things he was accused of doing?

       Title IX selective enforcement. To prevail on a selective-enforcement claim, a plaintiff
       must prove that regardless of guilt or innocence, the penalty’s severity or the decision to
       initiate proceedings was motivated by gender. Doe 2 was essentially expelled for making a
       handful of crude remarks. Did the Board prove beyond factual dispute that the girls’-
       basketball scandal splashed across the media had no impact on its decision to single out Doe
       2 for a harsh penalty?

       Procedural due process. Procedural due process requires a “meaningful hearing.” Here,
       the school presumed the accusations’ truth, gave him no reasonable notice of the accusations
       against him before questioning him, conducted a biased and incomplete investigation, lied to
       the hearing officers, and gave Doe 2 no opportunity to test his accusers’ credibility. Taken
       together, could this evidence lead a reasonable jury to conclude that the Board denied Doe 2
       a “meaningful hearing”?

       Substantive due process. Substantive due process precludes penalties that shock the
       conscience. Does removing a teenage student from his public school for making a handful
       of bawdy comments shock the conscience?

       First Amendment. Public-school administrators who punish students for protected speech
       are liable for First Amendment retaliation under § 1983, and policies that purport to allow
       them are unconstitutional. Here, Doe 2 was severely punished for an off-color joke without
       any suggestion that it disrupted the on-campus learning environment. Did the Board prove
       beyond factual dispute that Doe 2’s First Amendment rights were not violated?

II.    INTRODUCTION

       The Board’s motion ignores the girls’-basketball scandal that rocked the Lake Braddock

Secondary School athletic community, resulting in the removal of the principal and other

administrators and staff members. The former girls’-basketball coach had been accused of sexual

harassment including making sexual comments to team members. The school initially ignored the

player complaints, but then the parents got involved: like dominoes, the girls’-basketball coach was

out, then the DSA, then the football coach, and finally—in the wake of a federal investigation that

launched the scandal back into the news—the principal.


                                             Page 1 of 31
          Lake Braddock’s new principal was less than two weeks on the job when three of John Doe

2’s crew teammates made accusations against him. With the electricity of the girls’-basketball scandal

coursing through the hallways, conditions were ripe for the kind of knee-jerk overreaction that

occurred here. A reasonable investigation would have revealed that Doe 2 never intentionally

touched anyone inappropriately. And what would normally be seen as ribald banter among teens—

warranting at most oral cautioning—instead resulted in suspending a straight-A student, relegating

him to an “alternative” school, and then banishing him to another high school; thus disrupting his

academic, social, and extracurricular life—and diminishing his educational and career prospects.

          Doe 2 has consistently denied touching any of his classmates in a sexual way, specifically

denying intentionally touching anyone’s crotch, breast, or buttocks. Given the competing accounts,

Doe 2 was entitled to an opportunity to test his accusers’ credibility. But that never happened. The

school accepted the accusers’ accounts as gospel, looking only to bolster them. Absent sufficient

safeguards, Doe 2 became a sacrificial lamb on the altar of symbolic enforcement. He did nothing

that would warrant dismissing him from his school, disrupting his peer relationships, interrupting his

coursework, and permanently marring his record with the stain of sexual-misconduct allegations.

          As detailed below, the school grasped for reasons to believe the accusers, find him guilty,

and make a show of sanctioning him. But the Board’s failure to properly handle the girls’-basketball

scandal cannot justify its decision to bring down the hammer on Doe 2. Based on what he

acknowledged doing, there was no basis to suspend him, let alone banish him from Lake Braddock.

III.      RELEVANT FACTS PRECLUDING SUMMARY JUDGMENT1

          A.       The girls’-basketball scandal rocked the Lake Braddock community, led to
                   the removal of high-level staff members, and caused hypersensitivity and
                   hypervigilance.

          According to local and national media reports, on December 18, 2015, a girls’-basketball


1   Doe 2’s statement of disputed material facts appears in section V below.


                                                  Page 2 of 31
player reported sexual harassment by Coach John Giannelli to then-director of student activities

(DSA) Mike Clark.2 The school did nothing.3 Team parents complained in end-of-season reviews,

blasting the school for ignoring sexual harassment.4 Giannelli resigned on March 15, 2016, and then-

principal Dave Thomas forced DSA Clark to resign that fall.5 On his way out, Clark insisted that he

had informed Thomas in 2015 about the allegations.6

        Jim Poythress was the Lake Braddock football coach for 13 years and was the winningest

coach in school history. But he apparently corroborated Clark’s story about Thomas knowing about

the allegations from jump street, making Poythress next on the chopping block.7 Thomas forced

Poythress to resign on March 7, 2017, and Poythress filed an EEOC retaliation complaint against

the Board on May 9, 2017.8 Giannelli, Clark, and Poythress were all gone. But Thomas remained.

        Unsatisfied with the school’s response, a girls’-basketball parent filed a complaint with the

U.S. Department of Education Office for Civil Rights (OCR).9 When the OCR accepted that

complaint for investigation, it led to an exposé on WUSA Channel 9 on January 4, 2018.10 Two of


2 W. Park Decl. (Apr. 17, 2019) at ¶¶ 5, 16 (attached as Ex. 1); John Doe 1 Decl. (Apr. 17, 2019) at ¶¶ 6–7
(attached as Ex. 2); Jane Doe 1 Decl. (Apr. 12, 2019) at ¶ 15 (attached as Ex. 3).
3 Park Decl. at ¶ 7. See also John Doe 1 Decl. at ¶ 7 (attaching media reports). The samples of media coverage

attached to John Doe 1’s declaration are admissible because they not offered for their truth, but rather to
show that the girls’-basketball scandal was the subject of media coverage. Lyons P’ship, L.P. v. Morris Costumes,
Inc., 243 F.3d 789, 804 (4th Cir. 2001) (reversing trial verdict based on trial court’s exclusion of newspaper
reports offered to prove public perceptions rather than truth of reporters’ statements); Swatch, S.A. v. Beehive
Wholesale, L.L.C., 888 F. Supp. 2d 738, 743 (E.D. Va. 2012), aff'd sub nom. Swatch AG v. Beehive Wholesale, LLC,
739 F.3d 150 (4th Cir. 2014) (denying motion to strike as hearsay newspaper articles offered “for the purpose
of showing that others knew of Plaintiff’s brand”).
4 Park Decl. at ¶ 6 (attaching surveys). See also John Doe 1 Decl. at ¶ 7 (attaching media reports).

5 Park Decl. at ¶11. See also John Doe 1 Decl. at ¶ 7 (attaching media reports).

6 Park Decl. at ¶ 7 (attaching complaint to Board members). See also John Doe 1 Decl. at ¶ 7 (attaching media

reports).
7 Park Decl. at ¶ 10. See also John Doe 1 Decl. at ¶ 7 (attaching media reports).

8 Park Decl. at ¶ 11; John Doe 1 Decl. at ¶ 7 (attaching media reports).

9 Park Decl. at ¶ 9 (attaching OCR complaint).

10 John Doe 1 Decl. at ¶ 7, Ex. 1 (video manually filed, available at

https://www.wusa9.com/article/news/local/virginia/feds-investigating-virginia-school-after-sex-
harassment-complaints-against-coach/65-504918719); Park Decl. at ¶ 16.


                                                 Page 3 of 31
the former players, now graduated, gave interviews criticizing Lake Braddock’s handling of the

sexual-harassment allegations.11 With the scandal in the news, the Board announced Thomas’s

immediate “retirement” effective February 2, 2018, and John Banbury became Lake Braddock’s

interim principal on February 5, 2018.12 This set the stage for the accusations against Doe 2.

        Karl Kerns, who was DSA after Clark and through the accusations against Doe 2, testified

that the Lake Braddock administration “were hyper-sensitive to anything that was athletic related,”

acknowledging that the “negative publicity” about the girls’ basketball team was to blame for the

“hyper-vigilance.”13 Associate principal Laura Waterman, who came to Lake Braddock in February

2016,14 also acknowledged awareness of the scandal, which began before she worked there,15 and

which continued and was covered in the media during her tenure.16

        B.       Against this backdrop, three of Doe 2’s crew teammates made accusations
                 against him, and the school administrators—without bothering to
                 investigate—accepted the allegations as true despite Doe 2’s consistent
                 denials of any intentional sexual misconduct or harassment.

        During Doe 2’s sophomore year, he had a 4.1 GPA and was a member of the crew team.17

He had no disciplinary history.18 His crew success was the source of some jealousy from Student

E—a friend of accuser Student A and her brother Student D—whom Doe 2 had beaten out for a

spot in the state-championship novice crew team their freshman year.19 On Friday, February 9, 2018,

Student A completed a written statement accusing Doe 2 of touching her inappropriately in the




11 Doe 1 Decl. at ¶ 7, Ex. 1.
12 Park Decl. at ¶¶ 11, 16; John Doe 1 Decl. at ¶ 7, Ex. 2.

13 K. Kerns Dep. (Dec. 12, 2018) at 32–34, 77, 90, 95–97; id. at 98 (attached as Ex. 4).

14 L. Waterman Dep. (Dec. 12, 2018) at 8 (attached as Ex. 5).

15 Waterman Dep. at 56.

16 Id. at 57 (admitting awareness of Washington Post article).

17 Doe 2 Decl. (Apr. 17, 2019) at ¶ 7 (attached as Ex. 6).

18 J.D. Anderson Dep. (Nov. 15, 2018) at 68 (attached as Ex. 7).

19 Doe 2 Decl. at ¶ 5.




                                                 Page 4 of 31
library three days earlier (on Tuesday, February 6): she claimed he had grabbed her butt, touched her

crotch, and showed her his penis.20 She later admitted that he had not exposed himself to her.21

        On Monday, February 12, 2018, Student A accompanied Students B and C to also accuse

Doe 2 of inappropriate behavior. Student B completed a written complaint alleging that Doe 2 had

“nugged” [sic] the side of her breast in Spanish class and tapped her hip/butt.22 She also complained

that he said that she would cut herself if she fingered herself with her fake nails. Student C alleged

that Doe 2 had grabbed his genitals through his spandex and made sexual statements at crew

practice.23 She claimed he asked her how a girl could insert a tampon without orgasming.

        C.       The administrator who collected the written statements from the accusers did
                 not investigate their allegations.

        Nancy Rottenecker was an acting assistant principal from February 1 through June 30, 2018

during another employee’s medical leave. Retired in 2012, she fills in for administrative employees

during extended absences.24 She served as the acting DSA in the fall of 2017 because the previous

DSA did not properly handle the sexual-harassment allegations of the girls’ basketball team.25 She

received no formal trainings since her retirement in 2012, and understood that Principal Dave

Thomas had resigned in the aftermath of the girls’-basketball scandal.26

        Rottenecker collected handwritten statements from the accusers on February 12, 2018, but

didn’t interview them.27 She described her approach to receiving a complaint of misconduct from a



20 Student Statement Form, Student A (Feb. 9, 2018) (FCSB001683) (the handwritten statements of Students
A, B, and C are attached as Ex. 8).
21 Hr’g Tr. (Mar. 9, 2018) at 28 (Board’s Ex. A, Doc. No. 101-1 at 777).

22 Student Statement Form, Student B (Feb. 12, 2018) (FCSB001638–39).

23 Student State Form, Student C (Feb. 13, 2017) [sic] (FCSB001640).

24 N. Rottenecker Dep. (Nov. 13, 2018) at 15–17 (attached as Ex. 9).

25 Id. at 23–24.

26 Id. at 17, 19, 30.

27 Student B Dep. (Nov. 26, 2018) at 72 (attached as Ex. 10). The Court ordered the parties to postpone

deposing Students A and C “pending further order” from the Court. Doc. No. 57.


                                                 Page 5 of 31
student as follows: “That when a student comes in, you take everything seriously. And then you get

information to see if you can corroborate what the student is telling you.”28 She admitted this was

the only investigation of sexual misconduct in which she ever participated during her career.29

        D.      The school district accepted the accusers’ accusations as true without
                investigating or taking any steps to test their credibility given the seriousness
                of their accusations.

        On Tuesday, February 13, 2018, assistant principal Eileen Hoppock assumed control of the

“investigation.” Like Rottenecker, Hoppock never interviewed any of the accusers.30 The Board

acknowledges that “at a minimum” the assistant principals “need to speak to any witnesses the

accused student proffers.”31 Also in terms of minimum investigation requirements, the Board

admitted that the assistant principals “certainly need to assess the credibility of each person

involved.”32 But that never happened here.

        Hoppock did not interview Student A about the alleged library incident.33 Nor did

Hoppock—despite father John Doe 1’s repeated pleas and exhortations34—obtain the library sign-in

sheet,35 computer log-in data, or surveillance video to determine what witnesses might have been

present when Student A claims Doe 2 touched her on February 6, 2018.36 Rottenecker also admitted



28 Rottenecker Dep. at 34.
29 Id. at 47–50.
30 E. Hoppock Dep. (Nov. 5, 2018) at 200, 210, 240-250 (attached as Ex. 11).

31 D. Scanlan Dep. (30(b)(6) designee) (Dec. 20, 2018) at 212 (attached as Ex. 12).

32 Scanlan Dep. at 220.

33 Hoppock Dep. at 144.

34 John Doe 1 Decl. at ¶¶ 9, 14–15.

35 Hoppock Dep. at 199. The Board’s counsel instructed its 30(b)(6) designee not to answer questions about

library sign-in sheets. Scanlan Dep. at 255–56. The Board produced what it claimed was the sign-in sheet for
February 6, 2018, but no witness authenticated it, and the signature purporting to be Doe’s is not his
signature. Doe 2 Decl. at ¶ 13; John Doe 1 Decl. at ¶ 16. He was not in the library with Student A on
February 6. Doe 2 Decl. at ¶ 12; Doe 2 Dep. (Dec. 15, 2018) at 67 (attached as Ex. 13). The Board refused to
produce sign-in sheets or log-in data. Board’s Obj. to Second RFP, No. 2 (attached as Ex. 14). The Board
also objected to providing surveillance footage of the library area. Id. at No. 1.
36 Hoppock Dep. at 199.




                                               Page 6 of 31
she took no steps to determine who else was in the library when Student A claimed Doe 2 touched

her.37 Had they done so, they would have learned that Doe 2 was not in the library on that date.38 These

common-sense steps would have cast significant doubt on Student A’s credibility. Hoppock

admitted no one ever asked Student A if the incident happened as Doe 2 described it.39

        Student B testified regarding her Spanish-class allegations that no school employees or

administrators—including Rottenecker and Hoppock—spoke to her at all about her accusations.40

Student B further testified that Rottenecker did not talk to Student A or Student C about their

accusations when she collected written statements on February 12.41 And as to Student C’s

allegations about Doe 2 at the crew practice grabbing his crotch, she claimed this alleged incident

took place in front of a boat of eight students. But the school interviewed no one.42 No one asked

any of the accusers whether this was just an effort to get Doe 2 bounced from the crew team (as

Doe 2 reported to Hoppock and Rottenecker on February 16).43 The students to whom Hoppock

did talk denied seeing Doe 2 do anything inappropriate, as did his Spanish teacher.44

        On February 15, 2018, Hoppock pulled Doe 2 from class and questioned him without telling

him who had accused him of what. The Board admits that “the student needs to be informed of the




37 Rottenecker Dep. at 58–59.
38 Doe 2 Dep. at 67–68.
39 Hoppock Dep. at 167. See also Anderson Dep. at 98.

40 Student B Dep. at 8 (“Q. All right. Can you – before, did you go and talk to any administrators about that

complaint regarding [John Doe 2]? A. No. Q. Okay. Did you talk to any school employees about it? A. No.
Q. When you actually made the complaint, did you talk to any school employees? A. No.”); id. at 19–20
(testifying that Rottenecker never asked Student B any questions); id. at 38–39, 59 (testifying that Hoppock
never spoke to Student B about her accusations) (“I’ve never talked to [Hoppock]”); id. at 67–68 (neither
Rottenecker nor Hoppock asked when it happened or who else might have seen); and id. at 95 (no one asked
her questions).
41 Id. at 72.

42 Hoppock Dep. at 145–46. See also Anderson Dep. at 132–33.

43 John Doe 1 Decl. at ¶ 9; Doe 2 Decl. at ¶¶ 8, 11.

44 Hoppock Dep. 130–31, 134 (students) and 97–98 (Spanish teacher).




                                                Page 7 of 31
allegations against him or her.”45 Despite this requirement, Hoppock gave Doe 2 no specifics and no

names when confronting him with the vague accusation that he “behaved inappropriately with

people on the crew team.”46 Despite the lack of notice, Doe 2 responded candidly to Hoppock’s

queries, denying any wrongdoing or intention to make anyone uncomfortable.

          He acknowledged the things that had happened47 and consistently disputed the accusations

that were untrue, including that he had intentionally touched any classmate in a sexual way or on her

private parts.48 He described that Student A and he were jokingly poking each other when she lost her

balance in the chair, and that a fleeting, accidental touching occurred (where exactly it occurred Doe

2 was not sure).49 He left that meeting with no idea that there were two other accusers.50 Despite no

meaningful investigation, and Doe 2 denying all serious allegations of wrongdoing, the school

suspended him for 10 days and referred him to the superintendent for further discipline.51

        Despite desperate efforts by Doe 2’s parents to determine what he was being accused of,

Hoppock and Rottenecker provided nothing beyond vague hints at what he had supposedly done

and insisted repeatedly that the allegations (whatever they were) had “all been corroborated.”52


45 Scanlan Dep. at 202.
46 Doe 2 Dep. at 75–76.
47 He admitted joking with Student B about cutting herself if she fingered herself with fake nails. Doe 2 Dep.

at 82–83. He admitted talking to other male crew members about the girls’ appearance. Doe 2 Dep. at 101
(“every boy in high school talks about those kind of things”). See also id. at 118 (describing the crew team as “a
highly sexualized environment”).
48 Doe 2 denied ever speaking to Student C about tampons. Doe 2 Dep. at 88. He admitted to making the

tampon comments to two friends, who laughed in response. Id. at 88–91. He denied ever touching Student
A’s bottom or making the statements she alleged. Id. at 54, 69–70. He denied directing his hand between her
legs. Id. at 72.
49 Id. at 53-54, 72. “And I poked her on the side where her hip area is. I’m not exactly sure where my hand

landed because the chair was rocking back and forth. She was moving at the time. And then she came onto
me and basically bearhugged my left shoulder. And I reach in and touched her beltline. And then she got up.
She pushed me again. And then she said, she muttered a curse word under her breath, and then she said,
‘Don’t do that again,’ and then walked away from the library.”
50 Doe 2 Decl. at ¶ 9.

51 Banbury letter (Feb. 16, 2018) (FCSB000665–68) (Board’s Ex. B, Doc. No. 101-3 at 1020–23).

52 Jane Doe 1 Decl. at ¶¶ 5, 7, 10, 12; John Doe 1 Decl. at ¶¶ 8–10.




                                                 Page 8 of 31
        E.      Hoppock lied to the superintendent’s hearing officers, who likewise accepted
                without question the accusers’ accusations, offering Doe 2 no opportunity to
                test their credibility.

        On March 9, 2018, superintendent’s hearing officers Nancy Kreloff and J.D. Anderson held

a “hearing” attended by Doe 2, his parents and aunt, his attorney Amanda DeFede, as well as

Hoppock, who presented hearsay accusers’ accounts, and Associate Principal Laura Waterman, who

attended as the principal’s designee.53 Kreloff, as lead hearing officer, was condescending and

judgmental, cut off Doe 2 when he tried to explain himself, and refused to allow his parents to speak

on his behalf or ask him questions.54 She did not advise the family that she would cut off the hearing

abruptly after 90 minutes.55

        Hoppock lied repeatedly during the March 9 hearing: she falsely claimed that seven students

had “witnessed and directly heard” Doe 2 make inappropriate comments, and also falsely claimed

that she and Rottenecker had interviewed the accusers and found them credible:

                MS. KRELOFF: So how many students actually witnessed the
                inappropriate let’s start with comments?
                MS. HOPPOCK: Sure. We had at least six, I believe seven students
                who said that they had witnessed and directly heard these comments.
                MS. KRELOFF: How many witnesses said they experienced or saw
                any inappropriate touching?
                MS. HOPPOCK: There were three specific incidents that I
                referenced. And in each instance, the only confirmed witness was the
                young lady—
                MS. KRELOFF: The victim.
                MS. HOPPOCK: —herself, yes.
                MS. KRELOFF: Okay. Would any of these students have a reason to
                lie about the comments or the touching?
                MS. HOPPOCK: Not to the best of my knowledge.
                MS. KRELOFF: Did you find your witnesses to be credible?


53 Hr’g Tr. (Mar. 9, 2018) (Board’s Ex. B, Doc. No. 101-1 at 768–813).
54 Doe 2 Dep. at 157–58; John Doe 1 Decl. at ¶ 18; Jane Doe 1 Decl. at ¶ 15.

55 John Doe 1 Decl. at ¶ 18; Jane Doe Decl. at ¶ 14.




                                               Page 9 of 31
                 MS. HOPPOCK: I did. I also interviewed these students with one of
                 the other assistant principals, and she too found their comments and
                 their allegations to be founded or at least warranted.56

Despite not having interviewed any of the accusers, Hoppock assured the hearing officers that the

accusers were credible. Hoppock admitted during her deposition that her statements during

the March 9 hearing were not true.57 Waterman testified that she did no independent investigation

and that Hoppock handled this matter independently.58 The comments Waterman made at the

hearing about two boys confirming the accusers’ accounts were based on what Hoppock put in the

hearing packet,59 which Hoppock later admitted was not correct.60

        The hearing officers testified that they rely on assistant principals to conduct an impartial

and thorough investigation, conduct interviews, determine credibility, and be accurate and truthful.61

The hearing officers admitted to relying on Hoppock’s false statements about the number of

witnesses,62 interviewing the accusers with Rottenecker,63 and assessing the accusers’ credibility.64

The hearing officers accepted at face value what Hoppock and Waterman presented. Both Hoppock

and Rottenecker now admit that they did not interview anyone together.65 They never discussed

whether they found the accusers credible.66 And Student B—the only accuser Hoppock claimed to


56 Hr’g Tr. at 16–17 (Board’s Ex. B, Doc. No. 101-1 at 775).
57 Hoppock Dep. at 244 (admitting her statement about the number of witnesses was “an error”); id. at 246–
47 (admitting that she did not interview Student A or Student C); id. at 251 (admitting statement about male
witness was wrong).
58 Waterman Dep. at 27, 29, 43.

59 Id. at 47. Student E testified that he did not see Doe 2 touch anyone inappropriately or make inappropriate

comments. Student E Dep. (Dec. 13, 2018) at 12–13 (attached as Ex. 15).
60 Hoppock Dep. at 251.

61 Anderson Dep. at 33–34, 94; N. Kreloff Dep. (Nov. 15, 2018) at 28, 74 (attached as Ex. 16).

62 Anderson Dep. at 119.

63 Kreloff Dep. at 54 (“I assumed that what she was saying is that they, as a team, interviewed students, and

that the Principal had determined that these people were accurate.”).
64 Anderson Dep. at 51, 120.

65 Hoppock Dep. at 246–47; Rottenecker Dep. at 71.

66 Rottenecker Dep. at 117–18.




                                               Page 10 of 31
have interviewed—denied that Hoppock (or anyone else) interviewed her.67 One hearing officer

admits that if Hoppock’s statements were wrong, it would have affected his decision.68

        Doe 2 never had an opportunity to test his accusers’ credibility. At the March 9, 2018

hearing, he provided results from a Psychosexual Risk Assessment, two polygraph reports, and

character-reference letters. Both hearing officers were unduly critical and dismissive of Doe 2’s

evidence. Anderson testified from his “many years of watching Law and Order” that he knows

polygraphs are inadmissible.69 He viewed the polygraph report with a critical eye he didn’t use to

assess Hoppock’s account.70 Kreloff likewise testified he was unsure of whether the polygraph would

be “admissible in Court.”71 Neither Anderson nor Kreloff discounted Hoppock’s double-hearsay

about what the accusers asserted in their written statements—likewise “inadmissible in Court.”

        The hearing officers also cut off and contradicted Doe 2.72 He was reticent to “backtalk” and

was inclined to “just go along with what adults are saying.”73 An example of this can be found in the

portion of the hearing where Doe 2 frankly acknowledged he and his male teammates would talk

about their female teammates’ buttocks, and that he found that appropriate amongst boys. For being

someone in a school setting, Kreloff’s response was remarkably out-of-touch with teenage parlance:

                 MS. KRELOFF: “Why would you talk about girls in this manner
                 even to boys?
                 Doe 2: I guess everybody does it.
                 MS KRELOFF: Everybody does it. I don’t think everybody does
                 it.”74



67 Student B Dep. at 38–39. See also id. at 8, 19–20, 59, 67–68, 95.
68 Anderson Dep. at 120–21.
69 Id. at 79–80.

70 Anderson Dep. at 80.

71 Kreloff Dep. at 64.

72 Doe 2 Dep. at 104.

73 Id. at 102.

74 Hearing Tr. at 51.




                                                 Page 11 of 31
Kreloff then ran out the clock on the hearing, giving no warning that the hearing would be abruptly

curtailed and leaving sharply limited time for Doe 2’s parents to ask him questions or talk about the

evidence of their son’s character and conduct that they brought with them to support him.75

        On March 23, 2018, Kreloff issued a decision finding Doe 2 responsible for violating the

student code of conduct by engaging in improper and offensive touching and sexual harassment.76

        F.      The Board rubber stamps the hearing result even though it was based on a
                woefully inadequate investigation.

        On April 23, 2018, the Board denied Doe 2’s appeal, rubberstamping the flawed outcome a

6-4-1 decision.77 Doe 2 exhausted his administrative remedies.78

        G.      Doe 2 has suffered serious emotional damage.

        Since he was first accosted by Hoppock, Doe 2 has battled anxiety and depression.79 He has

been at serious risk of, and monitored constantly for, self-harm.80 He and his family have endured

emotional and financial issues as a result of this situation.81 His experience at the alternative school

was “traumatic” and “horrible” as he lost peer friendships, educational opportunities, and

extracurricular involvement.82 He fears that his life is over and that his reputation and record will

never recover from these false allegations.83




75 John Doe 1 Decl. at ¶ 18; Jane Doe 1 Decl. at ¶ 14.
76 Kreloff Dep. at 78-79.

77 Board’s minutes (Apr. 12, 2018) (FCSB000476) (Board’s Ex. B, Doc. No. 101-2 at 831).

78 Doc. No. 79 at 4–8.

79 Doe 2 Dep. at 128–30; Jane Doe 1 Decl. at ¶ 16; John Doe 1 Decl. at ¶ 19.

80 John Doe 1 Decl. at ¶ 19; Doe 2 Decl. at ¶ 18; Jane Doe 1 Decl. at ¶ 16–18.

81 John Doe 1 Decl. at ¶ 19; Doe 2 Decl. at ¶ 17–18; Jane Doe 1 Decl. at ¶ 16, 18.

82 John Doe 1 Decl. at ¶ 19; Doe 2 Decl. at ¶ 18; Jane Doe 1 Decl. at ¶ 17.

83 John Doe 1 Decl. at ¶ 19; Doe 2 Decl. at ¶ 17.




                                                Page 12 of 31
IV.     LAW & ARGUMENT

        A.      Summary-judgment standard

        Plaintiffs stipulate to the standard articulated in the Board’s motion, other than to

underscore that, in ruling on a summary-judgment motion, the “evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.”84 Defendants don’t do that.

        B.      The state-court appeal does not preclude Doe 2’s claims in this case.

        Doe 2’s claims are not precluded by the state-court proceedings, as set forth in his response

opposing the Board’s brief on preclusion.85 He incorporates by reference his arguments and adds

that, as Judge Ellis noted in Doe v. Rector & Visitors of George Mason University, “certain key facts about

the process afforded to plaintiff are known only because of discovery in this action.”86 Those facts

include Hoppock’s belated acknowledgement that a number of critical statements she made to the

hearing officers were not accurate,87 and Student B’s revelation that no one interviewed her.88

        C.      Disputed issues of material fact preclude summary-judgment under both the
                erroneous-outcome and selective-enforcement theories of Title IX (Count 1).

        Disputed issues of material fact preclude summary judgment on Title IX liability under both

erroneous-outcome and selective-enforcement theories. The Board refused to designate a

representative to testify regarding the girls’-basketball topics detailed in Plaintiffs’ 30(b)(6) notice89 or

regarding its procedures for investigating allegations of sexual misconduct under Title IX.90 The



84 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
85 Doc. No. 79.

86 149 F. Supp. 3d 602, 622–23 (E.D. Va. 2016).

87 Hoppock Dep. at 244, 251.

88
   Student B Dep. at 8, 19–20, 38–39, 59, 67–68, 95.
89 See 30(b)(6) deposition notice (attached as Ex. 17). The Board’s counsel indicated at the deposition that

Dana Scanlan was designated for topics 1–18, 20–30, 33, 34, 56–58. The Board gave no prior notice that the
30(b)(6) designee would not be prepared to cover all of the listed topics. No designee was ever provided for
the remaining subjects. Scanlan Dep. at 11–12.
90 Id. at 240.




                                               Page 13 of 31
Board should therefore be precluded from providing any testimony or other evidence—either in

seeking summary judgment or at trial—regarding those subjects.91

                 1.       Doe 2 presents evidence that a school district reeling from criticism
                          over the girls’-basketball scandal conducted a shoddy investigation
                          that found him responsible.

        “To state a claim for erroneous outcome discrimination, a plaintiff must allege (1) “a

procedurally or otherwise flawed proceeding”; (2) “that has led to an adverse and erroneous

outcome”; and (3) “particular circumstances suggesting that gender bias was a motivating factor

behind the erroneous finding.”92

        In Doe v. Washington and Lee University, an expelled male student brought a Title IX claim in

the Western District of Virginia.93 A female student accused Doe of sexual misconduct. The school’s

investigators did not interview two of his proffered witnesses, the hearing board relied only on

summaries of witness statements the investigators memorialized, and he was not given a fair

opportunity to question the accuser. He alleged that gender bias led the school to find him

responsible, pointing to a Department of Education Office for Civil Rights press release from

around the time he was accused that referred to colleges losing federal funding if they did not

address sexual violence on campus and a later-debunked Rolling Stone article about an alleged gang



91 See Fed. R. Civ. P. 37(b)(2) (“court … may issue further just orders ... prohibiting the disobedient party
from supporting or opposing designated claims or defenses, or from introducing designated matters in
evidence.”); Projects Mgmt. Co. v. Dyncorp Int’l LLC, 734 F.3d 366 (4th Cir. 2013) (affirming greater sanction of
dismissal based on evasion of Rule 30(b)(6) obligations); Carlucci v. Han, No. 1:12CV451, 2013 WL 1948070,
at *2 (E.D. Va. Apr. 17, 2013), report and recommendation adopted, No. 1:12CV451 JCC/TCB, 2013 WL
1966898 (E.D. Va. May 10, 2013) (noting order “that defendants be barred from introducing any evidence at
trial for a topic which they refused to answer at deposition”); McDevitt & St. Co. v. Marriott Corp., 713 F. Supp.
906, 933 (E.D. Va. 1989) (citing Eastern Auto Distributors v. Peugeot Motors of Am., Inc., 795 F.2d 329 (4th
Cir.1986)) (“A party cannot offer a Rule 30(b)(6) witness who professes ignorance or testifies vaguely at his
deposition, but at trial seeks to offer more detailed testimony based on information acquired subsequent to
the deposition.”).
92 Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994); Doe v. Marymount Univ., 297 F. Supp. 3d 573 (E.D. Va.

2018) (citing Doe v. Miami Univ., 882 F.3d 579 (6th Cir. 2018)).
93 2015 WL 4647996 (W.D. Va. 2015).




                                                 Page 14 of 31
rape at the University of Virginia. The Western District of Virginia found that, considering the

totality of the circumstances—including the flaws in the proceedings and the climate in which the

“investigation” took place—there was a plausible link between his expulsion and gender bias.

         Here, the markers of a flawed investigation and an inhospitable climate are even stronger. As

detailed above, no one interviewed the accusers or took other steps to corroborate their allegations

or evaluate their credibility. Doe 2 likewise denied any misconduct. The only students Hoppock

interviewed denied having witnessed any misconduct by Doe 2.94 Nor did Hoppock interview other

potential witnesses (like the other students in the library when Student A claimed Doe 2 touched

her, the students with whom Doe 2 was rehearsing for his music performance on the day Student A

claims he was in the library with her, the other students in Spanish class when Student B claimed

Doe 2 touched her, or the two students with whom Doe 2 actually had a conversation about

tampons). Despite Doe 2’s family members urging them do so, Hoppock and other administrators

also failed to collect objective evidence of what transpired, including surveillance video, computer

log-in information, or sign-in sheets from the library.

         The school district—its administrators, its hearing officers, and the Board itself—relied on

Hoppock’s false statements claiming to have interviewed the accusers and found them credible, and

to have confirmed accounts with six or seven witnesses. The hearing officers were not only lied to by

Hoppock, but were not provided with compelling exculpatory evidence—including surveillance

video that would have shown that Doe 2 was not in the library when Student A claimed he touched

her inappropriately—that was within the school’s possession alone. All of this reckless investigative

work took place in the second week of the new principal’s tenure, with the old principal (and girls’




94
     Hoppock Dep. at 129–35.


                                             Page 15 of 31
basketball coach, and football coach, and DSA) having been forced to resign due to a highly

publicized scandal about not taking female athletes’ allegations of sexual misconduct seriously.

        Construing all this evidence and drawing all reasonable inferences in Doe 2’s favor, as the

Court must—and Defendants don’t—a reasonable jury considering the steps the school took (and

failed to take) could conclude that the school was uninterested in evaluating the accusers’ stories or

testing their credibility in any way. Taken together, the myriad flaws in the investigation and hearing

process warrant concern that Doe 2 was denied fair treatment. Coupling those flaws with the strong

circumstantial evidence of gender bias supported by the girls’-basketball scandal provides sufficient

evidence for the jury to plausibly infer that Doe 2’s sex was part of the reason he was disciplined.

                 2.       Doe 2 can likewise show that the school district was determined to
                          make an example out of him after being crucified in the press for
                          mishandling the girls’-basketball scandal.

        To prevail on a Title IX selective-enforcement claim, an aggrieved student must prove that

“regardless of the student’s guilt or innocence, the severity of the penalty and/or the decision to

initiate proceedings was affected by the student’s gender.”95 In light of what Doe 2 actually did—

make a handful of ribald comments—the penalty of permanent removal from his school was

outrageous. Doe 2 testified that his female classmates are not punished for similar statements.96 In

light of the girls’-basketball scandal, a reasonable jury could conclude that the Board did not care

one way or the other whether Doe 2 had done anything wrong, and instead were determined to

make an example of him to show that the district was suddenly serious about harassment.

        D.       The Board denied Doe 2 procedural and substantive due process under
                 federal and state law (Counts 3 and 4).

        “[E]ducation is perhaps the most important function of state and local governments.”97


95 Yusuf, 35 F.3d at 715.
96 Doe 2 Dep. at 109.

97 Goss v. Lopez, 419 U.S. 565, 576 (1976) (quoting Brown v. Bd. of Educ., 347 U.S. 483 (1954)).




                                                 Page 16 of 31
Exclusion from school “is a serious event in the life of the suspended child;” a school district “may

not withdraw th[e] right [to public education] on grounds of misconduct absent fundamentally fair

procedures to determine whether the misconduct has occurred.”98 At its core, due process requires

fair notice and an opportunity to be heard.99 “[D]isciplinary proceedings require more stringent

procedural protection than academic evaluations”100 And an outcome that shocks the conscience

transgresses due-process requirements no matter how much formal “process” is provided.101

                 1.       The Board violated Doe 2’s procedural due-process rights by failing to
                          provide adequate notice, conducting a biased and incomplete
                          investigation, and denying him appropriate safeguards in the hearing
                          process (including the right to cross-examine his accusers).

        A procedural due-process claim requires a plaintiff to prove (i) that he possessed a protected

liberty or property interest, (ii) that the state or its agents deprived him of this interest, (iii) without

constitutionally sufficient process.102 Doe 2 has a protected property interest in a public education.103

He was deprived of this interest by suspension, reassignment to an alternative school, and

permanent removal from Lake Braddock to another district high school.104 And the procedures that

led to these deprivations were not fundamentally fair.

        The right to be heard is of little value without adequate notice of what one has been accused

of doing.105 The Supreme Court has held that “[a]t the very minimum,” a student facing suspension

must “first be told what he is accused of doing and what the basis of the accusation is.”106 Requiring




98 Id.
99 Mathews v. Eldridge, 424 U.S. 319 (1976).

100 Henson v. Honor Committee of Univ. of Va., 719 F.2d 69, 74 (4th Cir. 1983).

101 Rucker v. Harford Cnty., 946 F.2d 278, 281 (4th Cir. 1991).

102 Sansotta v. Town of Nags Head, 724 F.3d 533, 540 (4th Cir. 2013).

103 Goss, 419 U.S. at 576 (quoting Brown v. Bd. of Educ., 347 U.S. 483 (1954)).

104 Letter from Anderson to Doe 2’s parents (June 15, 2018) (Board’s Ex. B, Doc. No. 101-4 at 1100).

105 Grannis v. Ordean, 234 U.S. 385, 394 (1914); Mullane v. Cent. Hanover Trust Co., 339 U.S. 306, 314 (1950).

106 Goss, 419 U.S. at 582.




                                                 Page 17 of 31
effective notice gives the accused student the opportunity to dispute the allegations and alert the

school “the existence of disputes about fact and arguments about cause and effect.”107 The school

may then “summon the accuser, permit cross-examination, and allow the student to present his own

witnesses.”108 The touchstone of whether procedural due-process requirements have been met is

whether the accused was afforded a “meaningful hearing.”109

         From the investigation’s inception, Doe 2 was not notified of who accused him, or what

specifically he was accused of doing. Hoppock ambushed Doe 2. She gave no notice of the charges

against him before subjecting him to intense questioning without his parents present. He didn’t even

know who was accusing him of certain aspects of the allegations (e.g., he didn’t know which student

was accusing him of making the tampon comment because he did not have that conversation with

Student C but with two friends who didn’t complain about it and who the school didn’t bother to

interview). He then found himself responding to unclear accusations, and his acknowledgement he

had a conversation with friends mentioning tampons (without objection)110 was then twisted by

Hoppock to suggest he admitted making such comments to one of the accusers—which was

untrue.111 He was suspended without appropriate notice or an opportunity to respond.112

         The Board admitted in deposition that due process requires the school to “[i]nform student

of the allegations and the facts known to school staff” is “absolutely part of the due process

requirement, as is giv[ing] the student the opportunity to share his or her version of events.”113


107 Id. at 583–84.
108 Id. at 584.
109 Tigrett v. Rector & Visitors of the Univ. of Va., 290 F.3d 620, 629–30 (4th Cir. 2002) (citing Bates v. Sponberg,

547 F.2d 325, 332 (6th Cir. 1976)).
110 Doe 2 Dep. at 88–89; Hr’g Tr. at 47.

111 Hr’g Tr. at 15, 46–48 (Doe 2 trying to explain that he didn’t make the tampon comments to any of the

accusers and explaining that he “wasn’t sure who the person was that made the allegations.”) (Board’s Ex. B,
Doc. No. 101-1 at 774, 781–82).
112 Doe 2’s Resp. to Board’s Request for Admission No. 1 (Oct. 24, 2018) (attached as Ex. 18).

113 Scanlan Dep. at 220.




                                                   Page 18 of 31
Though he was later afforded a hearing, his rights never recovered from the initial deprivation, as

Hoppock used his statements against him and treated him as having admitted to more than he

actually did.

           The school’s failure to provide accurate notice from jump street hamstrung Doe 2 as he and

his family scrambled to figure out what he was being accused of and how to respond. As vague

snippets trickled out to them, they sought to counter the accusers’ false statements any way they

could. For example, Doe 2’s father informed Hoppock on February 23, 2018 that Doe 2 was

actually in rehearsals for a music performance with other students on the date when Student A

alleged that he was in the library with her (February 6, 2018).114 Hoppock nevertheless didn’t

interview those students. Nor did she try to locate other students who were in the library on

February 6 (such as by reviewing the library sign-in sheets for that time period). Nor did she review

the surveillance cameras from the library area. Had Hoppock tried to confirm Doe 2’s whereabouts

on the date Student A claimed he assaulted her and showed her his penis in the library, Hoppock would

have confirmed that he wasn’t even there that day. Had Hoppock questioned Student A about the

false date and whether she had a motive to get Doe 2 removed from the crew team, her story may

have unraveled. At the very least, it would have called her credibility into question.

           Instead, Hoppock embraced the three girls’ written accusations without question, and

presumed Doe 2 was guilty from the start. She made every inference against him. From the biased

“investigation,” an erroneous outcome was inevitable. No one ever questioned the accusers about

their accusations or motives. The school took no steps to test the accusers’ credibility or motives

(including whether they were talking openly in the hallway about trying to so do).115 Doe was denied

the opportunity to test their stories through any kind of cross-examination. Even by the time of the


114   Doe 2 Dep. at 67–68; John Doe 1 Decl. at ¶ 14.
115   Doe 2 Dep. at 58; John Doe 1 Decl. at ¶ 9.


                                                Page 19 of 31
hearing, John Doe 2 did not know who was accusing him of making the tampon comment, because

Student C was in no conversation where he mentioned tampons.116

        Though schools have some flexibility in their procedures, that operates on a sliding scale: the

greater the potential deprivation, the more process is necessary.117 Doe 2 has a substantial interest at

stake when it comes to school disciplinary hearings for sexual misconduct. Being labeled a sexual

harasser has both an immediate and lasting impact on his life. His record reflects that he was

suspended, sent to an alternative school, and banished to a different high school. His relationships

have suffered. He will face difficulty obtaining educational and employment opportunities down the

road if his record is not corrected. On the Common Application used by most top colleges, he will

have to report his discipline for something he did not do.118 Yet rather than providing him with clear

and unambiguous notice about what he was accused of doing, the Board dribbled vague snippets,

leaving Doe 2 and his family at an unfair disadvantage in responding.

        And most critically in this case, the Board’s failure to conduct even the most basic interviews

of the accusers—rather than relying entirely on their unsworn written complaints—left Doe 2 in the

position of having no opportunity, directly or indirectly, to test his accusers’ credibility. No one

asked them whether this was just an effort to get Doe 2 kicked off the crew team.119 These accusers

did not believe he was sexually harassing them: indeed, the only one he was permitted to depose

testified that she believed Doe 2 was gay.120 Under the circumstances, Doe 2 was entitled to the

opportunity to cross-examine him accusers.




116 Doe 2 Dep. at 88–89; Doe 2 Decl. at ¶ 14.
117 Richardson v. Town of Eastover, 922 F.2d 1152, 1159 (4th Cir. 1991) (citing Goss, 419 U.S. at 579).
118 Doe 2 Decl. at ¶ 16–17.

119 Student B Dep. at 23–24.

120 Id. at 24. The Court ordered the parties to postpone deposing Students A and C “pending further order”

from the Court. Doc. No. 57 at 369. The Court then sua sponte ordered that no further discovery take place.


                                               Page 20 of 31
         The Sixth Circuit has recognized that in disciplinary proceedings where the case hinges on

credibility, due process requires that an accused student or his agent have the opportunity to cross-

examine the accuser and adverse witnesses in the presence of a neutral fact-finder:

                  Without the back-and-forth of adversarial questioning, the accused
                  cannot probe the witness’s story to test her memory, intelligence, or
                  potential ulterior motives. Nor can the fact-finder observe the
                  witness’s demeanor under that questioning. For that reason, written
                  statements cannot substitute for cross-examination.121

Other courts have followed the Sixth Circuit’s lead, requiring that a student accused of sexual

misconduct be afforded the opportunity to cross-examine adverse witnesses.122 Providing Doe 2

with the opportunity to cross examine the accusers or even the assistant principal would have cost

the Board nothing. Except the truth, to which it continues to show complete indifference.

         Given the procedural failures detailed above, a reasonable jury could conclude that the

Board denied Doe 2 procedural due process.

                  2.       The school violated John Doe 2’s substantive due-process rights by
                           imposing a draconian penalty for juvenile banter.

         Substantive due process protects fundamental liberty interests from arbitrary government

action.123 “Only ‘the most egregious official conduct’ qualifies as constitutionally arbitrary.”124

Egregious conduct is that which “shocks the conscience”125 and is ‘unjustified by any circumstance


121 Doe v. Baum, 903 F.3d 575 (6th Cir. 2018) (“if credibility is in dispute and material to the outcome, due
process requires cross-examination.”).
122 Powell v. Montana State Univ., 2018 WL 6728016, *7 (D. Mont. Dec. 21, 2018) (due process requires cross-

examination to resolve competing narratives); Doe v. Allee, 30 Cal.App.5th 1036 (2019) (same); Doe v. Univ. of
Southern California, 29 Cal.App.5th 1212 (2019) (same); Norris v. Univ. of Colorado, Boulder, 2019 WL 764568 (D.
Colo. Feb. 21, 2019) (articulable doubt cast on proceedings by denial of cross-examination); Doe v. Univ. of
Mississippi, 2019 WL 238098, *9–10 (S.D. Miss. Jan. 16, 2019) (favorably citing Baum’s cross-examination
requirement). Accord Kerber v. Wayne Cnty. Employees Retirement Sys., 2019 WL 1354049, *7 (E.D. Mich. Mar. 26,
2019) (pension-fraud case citing Baum’s holding cross-examination of witnesses may be warranted to choose
between competing narratives).
123 Hawkins. v. Freeman, 195 F.3d 732, 749 (4th Cir. 1999).

124 Snider Int’l Corp. v. Town of Forest Heights, 739 F.3d 140, 150 (4th Cir. 2014) (quoting Huggins v. Prince George’s

Cnty., 683 F.3d 525, 535 (4th Cir. 2012)).
125 Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998).




                                                   Page 21 of 31
or governmental interest, as to be literally incapable of avoidance by any pre-deprivation procedural

protections or of adequate rectification by any post-deprivation state remedies.’”126

           A few isolated instances of adolescent banter cannot sustain a decision to remove scholarly

Doe 2 from his high school and friends, and force him into a “alternative” school. A reasonable jury

could conclude that the Board’s decision to do so was unjustified by any circumstance or

government interest regardless of any pre- or post-deprivation process afforded. For summary-

judgment purposes, the Court must accept Doe 2’s testimony that he didn’t intentionally touch

anyone in a sexual manner. Given that only speech was punished, a reasonable jury could find a

substantive-due-process violation.

           E.       Doe 2 was sanctioned for his protected speech in violation of the First and
                    Fourteenth Amendments, and Virginia’s free speech clause (Counts 2 and 5).

           The Board violated Doe 2’s state and federal free-speech rights by punishing him for the

tampon joke, which was protected speech that did not disrupt the school environment. And the

school’s sexual harassment-policy is facially overbroad and was unconstitutionally applied to

sanction Doe 2.

                    1.       The Board engaged in First Amendment retaliation against Doe 2.

           The retaliation component of Doe 2’s free-speech claims has three elements: (1) he engaged

in protected speech, (2) Defendant responded with actions that would chill a reasonable student

from repeating it, and (3) Defendant’s actions were motivated by his speech. There is no dispute on

the second or third element, so the only question on Doe 2’s First Amendment-retaliation claim is

whether the Board carried its burden to disprove any fact question as to whether any of the

utterances for which Doe 2 was punished were protected speech. But in punishing Doe 2 for

privately making a vulgar remark, the Board violated his constitutional rights.



126   Rucker v. Harford Cnty., 946 F.2d 278, 281 (4th Cir. 1991).


                                                    Page 22 of 31
         Public-school students do not shed their speech rights at the schoolhouse gate.127 Schools

may regulate student speech only narrowly, and where necessary to prevent “material and substantial

disruption” at school.128 Through clear policies, schools may proportionately punish “offensively

lewd,” “obscene,” “indecent,” and “vulgar” speeches to “captive audiences” to “disassociate itself”

from speech made to “unsuspecting audiences” that “offends the sensibilities of fellow students.”129

It remains perfectly constitutional to suspend a student for two days, if that student delivers a speech

to 600 students, including 14-year-olds, at a mandatory schoolwide assembly for student-council

nominations, consisting of “graphic simulations of sexual activity” and “pervasive sexual innuendo”

that exhorts votes for candidate by glorifying his sexual virility.130

         Moreover, private student banter is constitutionally protected.131 A “school official may

regulate off-campus student speech only when it is reasonably foreseeable that the speech would

‘make its way to the school in a meaningful way’ and ‘interfere[ ] with the work and discipline of the

school.’”132 There is at least a genuine issue of fact whether Doe 2’s tampon jokes—made to

classmates who laughed in response—would be reasonably expected to “substantially disrupt” the

learning environment.”133 The Board submitted no evidence to suggest—let alone establish as a

matter of law—that Doe 2 disrupted the learning environment with his tampon jokes.


127 Tinker v. Des Moines Indep. Community Sch. Dist., 393 U.S. 503, 506 (1969).
128 Id.
129 Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 685–86 (1986).

130 Id. at 683.

131 Morse v. Frederick, 551 U.S. 393, 405 (2007) (“Had Fraser delivered the same [lewd] speech in a public

forum outside the school context, it would have been protected.”); id. at 423 (Alito, J., concurring) (school
officials cannot simply “censor any student speech that interferes with a school’s ‘educational mission’”). If
that were the law, public schools would “possess absolute authority over their students” and become
“enclaves of totalitarianism.” Tinker, 393 U.S. at 511.
132 M.B. by & through Brown v. McGee, 2017 WL 1364214, at *17 (E.D. Va. Mar. 24, 2017) (citing Kowalski v.

Berkeley Cnty. Schs., 652 F.3d 565, 574 (4th Cir. 2011)).
133 Id. at *18; J.S. ex rel. Snyder v. Blue Mountain Sch. Dist., 650 F.3d 915, 933 (3d Cir. 2011) (declining “to adopt

a rule that allows school officials to punish any speech by a student that takes place anywhere, at any time, as
long as it is about the school or a school official, is brought to the attention of a school official, and is


                                                   Page 23 of 31
                  2.       The SR&R is facially overbroad in that it purports to prohibit
                           protected speech.

         A policy is unconstitutionally overbroad if it punishes not only speech that is unprotected,

but protected speech as well.134 The SR&R proscribes “[s]exual harassment (which includes …

inappropriate verbal … conduct of a sexual nature that creates an … offensive environment.”135 The

policy “does not contain any geographical or contextual limitations,” but reaches speech without

regard to whether it “occurs in a school sponsored assembly, in the classroom, in the hall between

classes, or in a playground or athletic facility.”136 The policy can be (and was) read to cover speech

occurring outside instructional time, and is further overbroad because it is not limited to speech that

causes a substantial disruption, as required by Tinker. Given the great weight of authority holding

that social-media speech far more offensive than a private joke cannot be proscribed by overzealous

administrators, which the SR&R squarely reaches, there can be no question, particularly on this

motion, that it unlawfully chills a substantial range of constitutionally protected speech.

                  3.       The Board’s policy is unconstitutional as applied.

         For the reasons addressed with respect to the first prong of Doe 2’s First Amendment-

retaliation claim, the policy punished Doe 2’s constitutionally protected non-disruptive speech, and

is unconstitutional as-applied.




deemed offensive’ by the prevailing authority,” or punish students for privately “using a vulgar remark”);
Killion v. Franklin Reg’l Sch. Dist., 136 F. Supp. 2d 446, 456 (W.D. Pa. 2001) (“We cannot accept, without more,
that the childish and boorish antics of a minor could impair the administrators’ abilities to discipline students
and maintain control.”); Klein v. Smith, 635 F. Supp. 1440, 1442 n.4 (D. Me. 1986) (“[T]he future course of the
administration of discipline [will not] dissolve, willy-nilly, in the face of the digital posturing of [a] splenetic,
bad-mannered little boy.”).
134 See City of Houston v. Hill, 482 U.S. 451, 458 (1987).

135 Student Rights & Responsibilities (FCSB000702–45 at 716) (Board’s Ex. B, Doc. No. 101-3 at 1057–1100

at 1071).
136 Saxe v. State Coll. Area Sch. Dist., 240 F.3d 200, 216 (3d Cir. 2001); see also Shanley v. Ne. Indep. Sch. Dist.,

Bexar Cty., Tex., 462 F.2d 960, 976 (5th Cir. 1972).


                                                  Page 24 of 31
V.      STATEMENT OF DISPUTED MATERIAL FACTS, AS ENUMERATED BY DEFENDANT137

3.      Banbury became the principal on February 5, 2018. During some of the material times—

during the girls’-basketball scandal up through February 2, 2018—Thomas was the principal.138

5.      Laura Waterman was not an Associate Principal during the girls’-basketball scandal.139

6.      Nancy Rottenecker was an interim assistant principal from February 1 until June 30, 2018. In

fall 2017, she was the interim DSA, replacing Mike Clark, who had been run out over the girls’-

basketball scandal. At some material times, Rottenecker was the interim DSA. 140

15.     Student A filled out her written statement on Friday, February 9, 2018.141 Three days later,

she brought two of her friends—Students B and C—to fill out statements as well.142 Doe 2 agrees

that their written statements accused him of misconduct, which he denies. 143

16.     Doe 2 acknowledges that Student A reported that he grabbed her butt and then touched her

crotch, but disputes that he grabbed her butt or intentionally touched her crotch.144

17.     Student A did not say he “directed her attention to his genitals by gesturing toward it.” She

accused him of “showing me his penis.”145

18.     Doe 2 did not tell Student A to “chill out.”146



137 Plaintiffs agree that the following numbered statements from Defendant’s “Undisputed Material Facts” list
are indeed undisputed: 1, 2, 4, 7–14, 25–27, 30–31, 33–34, 36–38, 41–46, 48–50, 53–56, 59–60, 62–64, 66–74,
and 76. The remaining items from the Defendant’s list are disputed.
138 John Doe 1 Decl. ¶ 5; Rottenecker Dep. at 30; Doe 2 Decl. at ¶ 6; Park Decl. at ¶ 16.

139 Waterman Dep. at 54–55.

140 Rottenecker Dep. at 16–17, 23–24; Park Decl. ¶ 11.

141 Student Statement Form, Student A (Feb. 9, 2018) (FCSB001683).

142 Student Statement Form, Student B (Feb. 12, 2018) (FCSB001638–39); Student State Form, Student C

(Feb. 13, 2017) [sic] (FCSB001640).
143 Doe 2 Decl. at ¶ 15.

144 Doe 2 Dep. at 53–54, 72, 158–59 (Student A was rocking back and forth in her chair, bearhugged his left

shoulder, and he attempted to poke her on the side where her hip is at her waistline, not near any sexual
organs).
145 Student Statement Form, Student A (Feb. 9, 2018) (FCSB001683).

146 Doe 2 Dep. at 54.




                                               Page 25 of 31
19.     Student B reported that Doe 2 “kinda nugged [sic] me on the side of my breast” in Spanish

class and he “tapped/put his hand on my hip/butt” at some other time in an unspecified location. 147

She reported those things, but they were not true.148

20.     Doe 2 disputes that he understood at the time that his comment about masturbating with

fake nails was uninvited, in part because Student B was laughing after he made that joke.149 When

asked if she took it as a joke, she testified: “Yes and no.”150 She said she was “kind of just grossed

out, but I didn’t think anything really of it that much, that it was just kind of like awkward.”151

21.     Student C reported that “One green day, we were decking + Ian was wearing Spandex. He

said hey guys look or something like that and then grabbed his genitals through his Spandex.”152

Student C claimed that the girls were “in an 8” meaning there were eight rowers in the boat.153

Student C reported that he did that, but it was not true.”154

22.     Student C did not report that Doe 2 asked a group of girls how girls do not experience

orgasm when using a tampon. She claimed that Doe 2 “asked me how a girl doesn’t orgasm when

she puts a tampon in.”155 Doe 2 did not say that, or anything like that, to Student C.156 Doe had that

conversation with two friends, neither of whom had a problem with it.157

23.     Doe 2 did not admit to touching Student A on her crotch (accidentally or otherwise.)158



147 Student Statement Form, Student B (Feb. 12, 2018) (FCSB001638–39).
148 Doe 2 Decl. at ¶ 15.
149 Doe 2 Dep. at 82–83.

150 Student B Dep. at 73.

151 Id.

152 Student Statement Form, Student C (Feb. 13, 2017) [sic] (FCSB001640).

153 Rottenecker notes (Feb. 15, 2018) (FCSB001693) (attached as Ex. 19).

154 Doe 2 Decl. at ¶ 15.

155 Student Statement Form, Student C (Feb. 13, 2017) [sic] (FCSB001640).

156 Doe 2 Dep. at 88 (I did not talk to [Student C] about the tampon ever.”).

157 Id. at 88–89, 155–56 (discussed tampons with two friends—not Student C—who laughed).

158 Id. at 142–43.




                                              Page 26 of 31
24.     Doe 2 admitted to some, but not all, of the comments the accusers attributed to him. He

denies making any tampon comments to Student C.159

28.     What Hoppock and Rottenecker did cannot be called an “investigation.” Hoppock said she

interviewed Student B,160 which Student B denied.161 Student B testified that no one interviewed any

of the accusers.162 Nor is there any evidence in the record to suggest that any administrator collected

basic evidence to corroborate critical aspects of the accusations, such as whether any other students

in the library witnessed the interaction between Doe 2 and Student A, whether any of the other

students in Spanish class witnessed the interaction between Doe 2 and Student B, or whether any of

the other seven crew athletes saw Doe 2 grab his crotch at practice as Student C claimed. There is

also no evidence to suggest that school administrators sought to determine whether Doe 2 was even

in the library on the date Student A claimed he touched her inappropriately, e.g. by collecting the

library sign-in sheet, computer log-in information, or surveillance video.

29.     School administrators did not “advise him of the accusations made against him.” Hoppock

“gave [him] little, like, tidbits of information that [he] couldn’t really work with to give her, like,

response to any of her, what she was saying.”163

30.     Hoppock said something to Doe 2 about an unidentified young lady’s bottom and crotch

but provided no other details.164

32.     He did not admit to being in the library with Student A on February 6, 2018, or to touching

her as she claimed he had. Doe 2 admits that in late January, he and Student A were in the library

with other students, and that he attempted playfully to poke Student A near her waistline after she


159 Id. at 88.
160 Hoppock Dep. at 86, 132, 240, 248–49.
161 Student B Dep. at 8, 19–20, 38–39, 59, 67–68, 95.

162 Id. at 58–60, 72–73.

163 Doe 2 Dep. at 76.

164 Id.




                                               Page 27 of 31
bearhugged his shoulder, but that she rocked back in her chair.165 He did not touch her on her

crotch.166 Hoppock failed to interview any of the other students or library staff present to attempt to

confirm Doe’s version of events.167

35.        Hoppock and Rottenecker did not advise Doe 2 and his parents of who was making the

allegations, specifically as to Student C, to whom Doe 2 never spoke about tampons.168

47.        Doe 2’s mother did not speak at the hearing, and the hearing officers cut off Doe 2, and cut

off his father when he attempted to question his son about what had happened.169

51.        Doe 2 did not “generally admit his comments to female students about masturbation and

orgasm”: he expressly denied making any sexual comment to Student C.170

52.        Doe 2 did not admit that he touched Student A “between her belly button and pelvic area”

on purpose. He did not touch her there on purpose.171

54.        Doe 2 did not admit that he asked “female students” about how a girl does not orgasm

when she uses a tampon. He testified that he asked two of his friends and his then-girlfriend that

question (not Student C).172

57.        Doe did not admit that his comments were offensive; his intention was to joke around.173

And his friends took no offense.174

58.        Doe 2 did not admit that he did not think about the effect that his speech would have in a


165 Id. at 53–54, 72, 158–59.
166 Id.
167 Hoppock Dep. at 199–200.

168 John Doe 1 Decl. at ¶¶ 8–9; Jane Doe 1 Decl. at ¶¶ 5, 10; Doe 2 Decl. at ¶¶ 9, 15; Doe 2 Dep. 88.

169 Doe 2 Dep. at 157–58; John Doe 1 Decl. at ¶ 18; Jane Doe 1 Decl. at ¶ 14; Hr’g Tr. (Board Ex. B, Doc.

No. 101-1).
170 Doe 2 Dep. at 88.

171 Id. at 53–54, 72, 158–59.

172 Id. at 88–91, 95–97.

173 Id. at 83, 97, 148.

174
      Id. at 91.


                                              Page 28 of 31
general sense. He admitted that he did not think about what the effect would be when he asked his

friends (none of whom were Student C) the tampon-orgasm question.175

61.     The hearing officers did not “consider all of the documents and information submitted,

including the polygraph reports.” It is clear from their deposition testimony176 that they discounted

Doe 2’s evidence because they deemed his polygraph results “inadmissible in court” even though

Hoppock’s hearsay accounts of the accusers’ written accusations would be inadmissible in court.

65.     Doe 2 disputes that there was anything “successful” about his time at the alternative school.

It was a miserable and traumatizing experience. He came home and cried every day and regularly

considered taking his own life.177

75.      The Fairfax circuit court proceeding was not a forum for litigating “all of Doe’s various

challenges” to that state action, but instead an administrative appeal where he was afforded no

discovery or opportunity otherwise litigate his claims. Certain key facts about the process Doe 2

received—such as Hoppock’s acknowledgment that a number of critical statements she made to the

hearing officers were not accurate—are known only because of discovery in this action and were not

considered in the administrative proceedings.178

VI.     Conclusion

        Doe 2 deserves his day in court to—for the first time—fairly contest the accusations that

have derailed his life. The hearing officers relied on the credibility of an assistant principal who

investigated nothing. The school took the accusers at their written word—no one conducted even

the most basic of interviews that might have revealed whether these young women were fabricating

or exaggerating their accounts to try to get Doe 2 removed from the crew team. And the sanction of


175 Hr’g Tr. at 46 (Board Ex. B, Doc. No. 101-1 at 781).
176 Anderson Dep. at 80; Kreloff Dep. at 64.

177 Doe 2 Dep. at 128–30; John Doe 1 Decl. at ¶ 19; Jane Doe 1 Decl. at ¶ 17; Doe 2 Decl. at ¶ 18.

178 Hoppock Dep. at 244, 251. See also Pl.’s Resp. on Preclusion, Doc. No. 79 at 617.




                                               Page 29 of 31
permanently removing Doe 2 from his school for a few off-color remarks shocks the conscience

and create a strong inference of bias plaguing these proceedings. In light of the tidal wave of bad

publicity Lake Braddock was weathering over the girls’-basketball scandal in the weeks leading up to

the accusations against Doe 2, the wild and disproportionate overreaction to the accusations against

him violate his Title IX, due process, and First Amendment rights.

         Considering the totality of the circumstances, including the flaws in the investigation and

hearing process and the charged, “hypervigilant” and “hypersensitive” environment in the aftermath

of the girls’-basketball scandal, Doe 2 has presented evidence to plausibly establish a causal link

between his discipline and gender bias, to show that his penalty was skewed because of his gender,

that he was denied procedural and substantive due process, and that his speech rights were

transgressed. The Court should deny the Board’s motion.

 Dated: April 19, 2019                                Respectfully submitted,

 THE CHANDRA LAW FIRM LLC                             UNGVARSKY LAW, PLLC

 /s/ Subodh Chandra                                   /s/ Edward J. Ungvarsky
 Subodh Chandra, admitted pro hac vice                Edward J. Ungvarsky (VSB # 83014)
 Donald Screen, admitted pro hac vice                 114 North Alfred Street
 Ashlie Case Sletvold, admitted pro hac vice          Alexandria, VA 22314
 Patrick Kabat, admitted pro hac vice                 571/207-9710
 The Chandra Law Building                             ed@ungvarskulaw.com
 1265 West Sixth Street, Suite 400
 Cleveland, OH 44113
 216/578-1700
 Subodh.Chandra@ChandraLaw.com
 Donald.Screen@ChandraLaw.com
 Ashlie.Sletvold@ChandraLaw.com
 Patrick.Kabat@ChandraLaw.com

 Counsel for Plaintiffs




                                               Page 30 of 31
                                     CERTIFICATE OF SERVICE

I certify that on April 19, 2019, I filed the above document using the Clerk’s electronic-filing system,
which will send notification to all counsel of record.

/s/ Edward J. Ungvarsky
Counsel for Plaintiffs




                                             Page 31 of 31
